Realtor was convicted of robbery in the third degree on March 17, 1931, and sentenced to Ekmira Reformatory where he was received on March 21, 1931. The maximum time under this conviction was ten years. When he was paroled, on February 7, 1933, there remained seven years, one month and three days of his maximum sentence. On January 8, 1934, he was sentenced in Kings County Court to imprisonment for five years on a conviction of the crime of attempted robbery, as a second offense committed while on parole from Elmira Reformatory. He was received in Sing Sing on January 10, 1934. Previously he had been declared a delinquent on his parole from Elmira, and required to serve the unexpired portion of the sentence from January 10, 1934, to January 10, 1937, when he was again paroled, he was required to serve the unexpired portion of the sentence to Elmira Reformatory. He did not commence service of the five-year sentence for his second conviction until January 1, 1937. His time has not expired and the fact that he was not returned to Elmira Reformatory, when declared a delinquent, is without significance. A transfer from Elmira to Sing Sing was executed. It was not necessary that he be personally present at Elmira and be transferred physically from that institution to Sing Sing Prison. Order unanimously affirmed. Present — Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ.